Citation Nr: 0941708	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to March 17, 2000, for 
a 30 percent evaluation for pruritus ani, to include whether 
there was clear and unmistakable error (CUE) in a February 
1986 rating decision that assigned a noncompensable 
disability rating for pruritus ani.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied an 
effective date prior to March 17, 2000, for the grant of a 30 
percent rating for pruritus ani.  The RO considered the 
Veteran's claim to include a claim of CUE in the initial 
February 1986 rating decision, and the Board will consider 
the claim on that basis as well.

The case is currently under the jurisdiction of the Phoenix, 
Arizona, RO.  In September 2008 the Veteran provided 
testimony before the undersigned at a Travel Board Hearing in 
Phoenix, Arizona; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A February 1986 rating decision granted service 
connection for pruritus ani and assigned an initial 
noncompensable evaluation.  The Veteran did not appeal.  

2.  The February 1986 rating decision assigning a 
noncompensable rating for pruritus ani was reasonably 
supported by the evidence of record and consistent with legal 
authority, and it did not contain undebatable error that 
would have manifestly changed the outcome.

3.  The RO received the Veteran's claim requesting an 
increased rating of his pruritus ani on March 17, 2000; 
evidence of occasional involuntary bowel movements, 
necessitating wearing a pad, was first demonstrated on 
subsequent medical examinations.


CONCLUSIONS OF LAW

1.  The rating decision of February 1986 is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).

2.  The February 1986 rating decision that assigned a 
noncompensable disability rating for pruritus ani was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2009).

3.  An effective date earlier than March 17, 2000, may not be 
assigned for the grant of a 30 percent disability rating for 
pruritus ani.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As a preliminary matter, the Board notes that the notice and 
development provisions set forth in provisions set forth in 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply 
in CUE adjudications.  See Livesay v. Principi, 15 Vet. App.  
165 (2001).   

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

The Veteran submitted a claim for an increased rating for 
service-connected pruritus ani in March 2004, and proper 
preadjudication notice was not sent.  Although appropriate 
notice was not sent, the record reflects that the purpose of 
the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. 
at 49.

The November 2004 rating decision described the criteria for 
higher disability ratings available for pruritus ani under 
the applicable diagnostic code.  The March 2006 statement of 
the case provided the appellant with the applicable 
regulations relating to effective dates.  The claim was 
readjudicated in an October 2007 supplemental statement of 
the case.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records and Social Security 
Administration (SSA) records, and afforded the appellant 
physical examinations to assess the severity of his service-
connected disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Clear and Unmistakable Error

Service connection for pruritus ani was awarded in a February 
1986 rating decision, and an initial noncompensable 
evaluation was assigned, effective October 5, 1985, the date 
of the Veteran's claim for service connection.  The Veteran 
was notified in of the decision by a letter dated in February 
1986 that included his appellate rights.  The Veteran did not 
appeal, and the decision became final at the end of the 
statutory time period.  38 C.F.R. § 3.105.  The Veteran 
alleges that there was CUE in that decision in that his 
pruritus ani symptoms clearly warranted a 30 percent 
evaluation.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions on the assignment of disability ratings, will be 
accepted as correct in the absence of CUE.  In order for a 
claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The alleged error must 
have been based upon the evidence of record at the time of 
the original decision.  See Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002) (citations omitted).  Further, the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome.  A 
determination that there was CUE must be based on the 
evidence and the law as they existed at the time of the prior 
adjudication in question.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  A mere disagreement with 
how the facts were weighed or evaluated is not enough to 
substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).  

Final RO decisions are entitled to a presumption of validity.  
The party bringing a CUE challenge to a final RO decision 
bears the burden of proving that the decision was based on a 
clear and unmistakable error.  Berger v. Brown, 10 Vet. App. 
166 (1997).  This burden is not satisfied by the mere 
assertion that the decision contained CUE; instead, the party 
must describe the alleged error "with some degree of  
specificity" and must provide persuasive reasons "as to why 
the result would have been manifestly different but for the 
alleged error."  It is a very specific and rare kind of error 
of fact or law that compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40 (1993).

The laws and regulations in effect at the time of the 
February 1986 rating determination allowed a noncompensable 
rating for pruritus ani where the condition was healed or 
slight, without leakage.  A 10 percent rating was assigned 
where the condition was manifested by constant slight, or 
occasional moderate leakage.  A 30 percent rating required 
occasional involuntary bowel movements, necessitating wearing 
of a pad.  A 60 percent rating required extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
rating required complete loss of sphincter control.  38 
C.F.R. § 4.114, Diagnostic Codes 7332, 7337 (1985).  

At the time of the February 1986 rating decision, the 
evidence included a May 1973 treatment record that noted 
whitish perianal skin and a diagnosis of pruritus ani and a 
March 1983 treatment record that noted anal fissures.  The 
record also included a VA examination conducted in November 
1985 on which the Veteran reported a present complaint of 
rectum irritation and bleeding; he also reported that he had 
been told a month earlier that he may have a fissure.  
Examination showed no lesions, including fissures or 
hemorrhoids.  There was mild perianal erythema, with no 
rectal masses.  The stool was guiac negative.  The diagnosis 
was pruritus ani- no clinical or physical evidence of 
pathology except for mild perianal erythema.

The Board finds that the February 1986 rating decision does 
not contain CUE.  The evidence does not show that the Veteran 
had constant slight, or occasional moderate leakage as 
required for a 10 percent rating, much less the occasional 
involuntary bowel movements, necessitating wearing of a pad, 
that were needed for a 30 percent rating.  The November 1985 
VA examination report specifically noted no pathology other 
than mild perianal erythema.  Based on these findings, the RO 
could reasonably conclude the pruritus was noncompensably 
disabling based on the condition being slight and without 
leakage.  Therefore, the RO's determination that the Veteran 
did not meet the criteria for a 30 percent rating was not 
clearly and unmistakable erroneous and the assignment of a 
noncompensable rating in the February 1986 rating decision 
was appropriate.  

The Veteran and his representative argue, in essence, that 
the RO evaluated the facts incorrectly in assigning his 
initial rating.  A disagreement with how the RO evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92 (1995).  
Such a contention does not amount to a valid claim of clear 
and unmistakable error.  Baldwin v. West, 13 Vet.  App. 1 
(1999).  The Veteran has not otherwise pointed the Board 
toward any other errors which would constitute clear and 
unmistakable error as defined at 38 C.F.R. § 3.105(a).   

The Veteran contends that the November 1985 VA examination 
was inadequate and did not properly describe his level of 
disability at the time.  He contends that the September 2000 
VA examination findings show how severe his condition was in 
1985.  However, evidence that was not of record at the time 
of the decision cannot be used to determine whether CUE 
occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the February 
1986 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The RO 
weighed the facts which could be supported by the record, and 
the decision was not the product of CUE.  The Board finds 
that there was no error which was undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome.

Earlier Effective Date

The Veteran is seeking an effective date prior to March 17, 
2000, for the 30 percent rating for pruritus ani.  
Historically, in a February 1986 rating decision, the RO 
granted service connection and awarded a noncompensable 
rating for pruritus ani, effective October 5, 1985.  The 
Veteran did not appeal, and the February 1986 rating decision 
became final at the end of the statutory period.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The effect of that 
finality is to preclude an award of an effective date of an 
increased rating prior to that denial.  

On March 17, 2000, the Veteran submitted a claim for an 
increased rating for pruritus ani.  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).  

A December 2000 rating decision granted a 10 percent rating, 
effective from March 17, 2000.  A December 2002 rating 
decision increased the rating to 30 percent, also from March 
17, 2000.  (The Board notes that the Veteran's pruritus ani 
is currently rated as 60 percent disabling; this rating has 
been in effect since March 16, 2004, and the effective date 
of that rating is not on appeal.)

A 30 percent rating is warranted where the evidence shows 
occasional involuntary bowel movements, necessitating wearing 
of a pad.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7337

The earliest document in the record after the February 1986 
rating decision that may be construed as a claim for 
increased rating is the March 17, 2000 claim for increase.  
There are no claims, formal or informal, prior to that date.  


Under controlling law and regulation, the Board must review 
the evidence dating one year prior to determine the "earliest 
date as of which," within the year prior to the claim, an 
increase in disability was factually ascertainable.  There is 
no medical evidence of record on the matter of the severity 
of the condition of the pruritus ani during that period.  It 
is not ascertainable that an increase had occurred as of, or 
prior to, March 2000.   

The March 17, 2000, correspondence was accepted by the RO as 
the date of claim.  In this case, there is no medical 
evidence of record dated within one year prior to the 
Veteran's March 2000 claim for an increased rating.  The 
medical evidence pertinent to the time period on appeal 
consists of a report of a VA examination conducted in 
September 2000 as well as subsequent outpatient and VA 
examination records.  The September 2000 VA examination 
showed evidence of constant anal irritation with cracking, 
bleeding, pruritus, and fecal drainage.  The examiner was 
concerned about a possible fissure.  An SSA examination in 
October 2001 noted complaints of runny stool all day with no 
control over sphincter.  The Veteran reported he used a Kotex 
pad occasionally.  On VA examination in October 2002, the 
Veteran reported frequent soiling of undergarments and 
sheets.  Examination noted slightly decreased sphincter tone, 
some erythema in the area approximately four centimeters in 
diameter around the anus, and some slight lichenification 
consistent with pruritus ani.  

The September 2000 and subsequent medical records provided 
the basis for the 30 percent rating assigned in the RO's 
December 2002 rating decision.  That the Veteran met the 
criteria for the 30 percent rating had not been previously 
shown.  The RO awarded the increase back to the date of the 
March 2000 claim.  There is no evidentiary basis for making 
the increased award, 30 percent, effective prior to March 17, 
2000.  The claim for earlier effective date is denied. 


ORDER

The claim to revise the February 1986 rating decision on the 
grounds of CUE is denied.  

An effective date prior to March 17, 2000, for a 30 percent 
rating for pruritus ani is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


